


Exhibit 10.23

 

EXECUTION COPY

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (as amended, modified or supplemented from time to time,
the “Guaranty”), made as of October 28, 2011 (the “Effective Date”), by
NorthStar Realty Finance Corp., a Maryland corporation (“NRFC”), NorthStar
Realty Finance, L.P., a Delaware limited partnership (“NRFLP”), and NRFC
Sub-REIT Corp., a Maryland corporation (“NSRC” and, together with NRFC and
NRFLP, the “Guarantors” and each a “Guarantor”), jointly and severally in favor
of Wells Fargo Bank, National Association (the “Buyer”).

 

RECITALS

 

Pursuant to that certain master repurchase and securities contract (the “Master
Repurchase Agreement”) of even date herewith between the Buyer and NRFC WF CMBS,
LLC, a Delaware limited liability company (the “Seller”), the Buyer has agreed
from time to time to enter into transactions in which the Seller agrees to
transfer to Buyer Assets (as defined in the Repurchase Agreement) in exchange
for the transfer of funds by Buyer, with a simultaneous agreement by Buyer to
transfer to Seller such Assets at a date certain or on demand, in exchange for
the transfer of funds by Seller to Buyer.  Each such transaction shall be
referred to herein as a “Transaction”.  The Guarantors are receiving a benefit
either directly or indirectly from the Seller for entering into this Guaranty.
NSRC is the sole member and sole managing member of the Seller, NRFLP is the
sole common shareholder of NRSC, and NRFC is the general partner NRFLP.  It is a
condition precedent, among others, to the obligation of the Buyer to enter into
Transactions under the Master Repurchase Agreement that the Guarantors shall
have executed and delivered this Guaranty to the Buyer.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Master Repurchase Agreement and to enter into Transactions
thereunder, the Guarantors hereby agree with the Buyer, as follows:

 

1.  Defined Terms.  (a)   Unless otherwise defined herein, terms which are
defined in the Master Repurchase Agreement and used herein are so used as so
defined.

 

(b)  “Guarantor Obligations” shall mean all Repurchase Obligations, including,
without limitation, the obligations and liabilities of Seller to the Buyer,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the Master Repurchase Agreement and any other Repurchase
Documents and any other document made, delivered or given in connection
therewith or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, reasonable, actual, out-of-pocket costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Buyer that are required to be paid by a party to the Transaction pursuant
to the terms of the Repurchase Documents and costs of enforcement of this
Guaranty) or otherwise.

 

--------------------------------------------------------------------------------


 

(c)  “Material Adverse Effect”:  A material adverse effect on or material
adverse change in or to (a) the financial condition or credit quality of any
Guarantor, (b) the ability of any Guarantor to pay and perform the Guarantor
Obligations, (c) the validity, legality, binding effect or enforceability of any
Repurchase Document, Record, Purchased Asset or security interest granted
hereunder or thereunder, (d) the rights and remedies of Buyer or any Indemnified
Person under any Repurchase Document or Purchased Asset, (e) [reserved], or
(f) the perfection or priority of any Lien granted under any Repurchase
Document.

 

2.  Guaranty.  (a)  Each of the Guarantors hereby unconditionally and
irrevocably guarantees to the Buyer the prompt and complete payment and
performance by Seller when due (whether at the stated maturity, by acceleration
or otherwise) of the Guarantor Obligations.  Each of the Guarantors hereby
acknowledges and agrees that such Guarantor is jointly and severally liable to
Buyer for all of the Guarantor Obligations.

 

(b)  Each of the Guarantors further agrees to pay any and all actual,
out-of-pocket and reasonable expenses (including, without limitation, all fees
and disbursements of counsel) which may be paid or incurred by the Buyer in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Guarantor Obligations and/or enforcing any
rights with respect to, or collecting against, the Guarantors under this
Guaranty.  This Guaranty shall remain in full force and effect until the
Guarantor Obligations are paid in full, notwithstanding that from time to time
prior thereto Seller may be free from any Guarantor Obligations.

 

(c)  No payment or payments made by Seller or any other Person or received or
collected by the Buyer from Seller or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application, at any time or
from time to time, in reduction of or in payment of the Guarantor Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the Guarantors hereunder which shall, notwithstanding any such payment or
payments, remain liable for the amount of the Guarantor Obligations until the
Guarantor Obligations are paid in full.

 

(d)  Each of the Guarantors agrees that whenever, at any time, or from time to
time, such Guarantor shall make any payment to the Buyer on account of such
Guarantor’s liability hereunder, such Guarantor will notify the Buyer in writing
that such payment is made under this Guaranty for such purpose.

 

(e)  As security for NSRC’s performance of the Guarantor Obligations, NSRC
hereby grants to Buyer and each Affiliated Hedge Counterparty on a pari passu
basis a Lien on and security interest in all of the right, title and interest of
NSRC in, to and under the Liquidity Account and all amounts and property from
time to time on deposit in the Liquidity Account.  NSRC hereby authorizes the
filing by, or on behalf of, the Buyer of UCC financing statements, continuation
statements and amendments that describe the aforementioned collateral and that
contain any information required by Part 5 of Article 9 of the UCC for the
sufficiency or filing acceptance of any financing statement, continuation
statement or amendment.

 

2

--------------------------------------------------------------------------------


 

3.  Right of Set-off. In addition to any rights now or hereafter granted under
the Repurchase Documents, each of the Guarantors hereby grants to Buyer and each
Indemnified Person, to secure repayment of the Guarantor Obligations, a right of
set-off upon any and all of the following: monies, securities, collateral or
other property of such Guarantor and any proceeds from the foregoing, now or
hereafter held or received by Buyer, any Affiliate of Buyer or any Indemnified
Person, for the account of such Guarantor, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, and also upon any and all
deposits (general, specified, special, time, demand, provisional or final) and
credits, claims or Indebtedness of such Guarantor at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to such Guarantor and to
set—off against any Guarantor Obligations or Indebtedness owed by any Guarantor
and any Indebtedness owed by Buyer or any Affiliate of Buyer to any Guarantor,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of any Guarantor,
without prejudice to Buyer’s right to recover any deficiency; provided, however,
that neither Buyer nor any Affiliated Hedge Counterparty shall exercise any such
right to set-off under any Repurchase Document with respect to amounts on
deposit at Buyer unless an Event of Default has occurred; and, provided,
further, that any such right to set-off under any Repurchase Document with
respect to amounts on deposit at Buyer is limited to an amount not to exceed
$35,000,000.  Each of Buyer, each Affiliate of Buyer and each Indemnified Person
is hereby authorized upon any amount becoming due and payable by any Guarantor
to Buyer or any Indemnified Person under the Repurchase Documents, the Guarantor
Obligations or otherwise or upon the occurrence of an Event of Default, to
set—off, appropriate, apply and enforce such right of set—off against any and
all items hereinabove referred to against any amounts owing to Buyer or any
Indemnified Person by any Guarantor under the Repurchase Documents and the
Guarantor Obligations, irrespective of whether Buyer, any Affiliate of Buyer or
any Indemnified Person shall have made any demand under the Repurchase Documents
and regardless of any other collateral securing such amounts, and in all cases
without waiver or prejudice of Buyer’s rights to recover a deficiency; provided,
however, that neither Buyer nor any Affiliated Hedge Counterparty shall exercise
any such right to set-off under any Repurchase Document with respect to amounts
on deposit at Buyer unless an Event of Default has occurred; and, provided,
further, that any such right to set-off under any Repurchase Document with
respect to amounts on deposit at Buyer is limited to an amount not to exceed
$35,000,000. ANY AND ALL RIGHTS TO REQUIRE BUYER, ANY AFFILIATE OF BUYER OR
OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES UNDER THE
REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET—OFF, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY EACH OF THE GUARANTORS.

 

Buyer or any Indemnified Person shall promptly notify the related Guarantor of
any such set—off and application made by Buyer or such Indemnified Person,
provided that the failure to give such notice shall not affect the validity of
such set—off and application.  If an amount or obligation is unascertained,
Buyer may in good faith estimate that obligation and set-off in respect of the
estimate, subject to the relevant party accounting to the other party when the
amount or obligation is ascertained.  Nothing in this Section 3 shall be
effective to create a charge or other

 

3

--------------------------------------------------------------------------------


 

security interest.  This Section 3 shall be without prejudice and in addition to
any right of set-off, combination of accounts, Lien or other rights to which any
party is at any time otherwise entitled.

 

4.  Subrogation.  Notwithstanding any payment or payments made by the Guarantors
hereunder or any set-off or application of funds of the Guarantors by the Buyer,
the Guarantors shall not be entitled to be subrograted to any of the rights of
the Buyer against Seller or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the Guarantor
Obligations, nor shall the Guarantors seek or be entitled to seek any
contribution or reimbursement from Seller or any other guarantor in respect of
payments made by either of the Guarantors hereunder, until all amounts owing to
the Buyer by Seller on account of the Guarantor Obligations are paid in full. 
If any amount shall be paid to either of the Guarantors on account of such
subrogation rights at any time when all of the Guarantor Obligations shall not
have been paid in full, such amounts shall be held by the related Guarantor in
trust for the Buyer, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Buyer in the
exact form received by such Guarantor (duly indorsed by the related Guarantor to
the Buyer, if required), to be applied against the Guarantor Obligations,
whether matured or unmatured, in such order as the Buyer may determine.

 

5.  Amendments, etc. with Respect to the Guarantor Obligations.  Each of the
Guarantors shall remain obligated hereunder notwithstanding that, without any
reservation of rights against such Guarantor, and without notice to or further
assent by such Guarantor, any demand for payment of any of the Guarantor
Obligations made by the Buyer may be rescinded by the Buyer, and any of the
Guarantor Obligations continued, and the Guarantor Obligations, or the liability
of any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Buyer, and the Master
Repurchase Agreement, and the other Repurchase Documents and any other document
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time, held by the Buyer
for the payment of the Guarantor Obligations may be sold, exchanged, waived,
surrendered or released.  The Buyer shall have no obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Guarantor
Obligations or for this Guaranty or any property subject thereto.  When making
any demand hereunder against any Guarantor, the Buyer may, but shall be under no
obligation to, make a similar demand on Seller and any other Guarantor and any
failure by the Buyer to make any such demand or to collect any payments from
Seller or any other Guarantor or any release of Seller or any other Guarantor
shall not relieve such Guarantor of its obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Buyer against such Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings and any written or oral notification transmitted to any Guarantor or
Seller for such Guarantor to perform its obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

6.  Guaranty Absolute and Unconditional.  (a)   Each of the Guarantors waives
any and all notice of the creation, renewal, extension or accrual of any of the
Guarantor Obligations and notice of or, proof of reliance by the Buyer upon this
Guaranty or acceptance of this Guaranty; the Guarantor Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived in reliance upon this Guaranty; and all
dealings between Seller or the Guarantors, on the one hand, and the Buyer, on
the other, shall, likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.  Each of the Guarantors waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon Seller or the Guarantors with respect to the Guarantor
Obligations.  This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity or
enforceability of the Master Repurchase Agreement, the other Repurchase
Documents, any of the Guarantor Obligations, or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against the Buyer, or (iii) any other, circumstance
whatsoever (with or without notice to or knowledge of Seller or the Guarantors)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of Seller for the Guarantor Obligations, or either of the Guarantors
under this Guaranty, in bankruptcy or in any other instance.  When pursuing its
rights and remedies hereunder against any Guarantor, the Buyer may, but shall be
under no obligation, to pursue such rights and remedies that they may have
against Seller, any other Guarantor or any other Person or against any
collateral security or guarantee for the Guarantor Obligations or any right of
offset with respect thereto, and any failure by the Buyer to pursue such other
rights or remedies or to collect any payments from Seller, any other Guarantor
or any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of Seller or
any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve such Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Buyer against such Guarantor.  This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantors and their successors and
assigns thereof, and shall inure to the benefit of the Buyer, and successors,
indorsees, transferees and assigns, until all the Guarantor Obligations and the
obligations of the Guarantors under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Master Repurchase Agreement Seller may be free from any Guarantor Obligations.

 

(b)  Without limiting the generality of the foregoing, each of the Guarantors
hereby agrees, acknowledges, and represents and warrants to the Buyer as
follows:

 

(i)  Each of the Guarantors hereby waives any defense arising by reason of, and
any and all right to assert against the Buyer any claim or defense based upon,
an election of remedies by the Buyer which in any manner impairs, affects,
reduces, releases, destroys and/or extinguishes such Guarantor’s subrogation
rights, rights to proceed against the Seller or any other guarantor for
reimbursement or contribution, and/or any other rights of such Guarantor to
proceed against the Seller, against any other guarantor, or against any other
person or security;

 

5

--------------------------------------------------------------------------------


 

(ii)  Each of the Guarantors is presently informed of the financial condition of
the Seller and of all other circumstances which diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guarantor Obligations.  Each
of the Guarantors hereby covenants that it will make its own investigation and
will continue to keep itself informed of the Seller’s financial condition, the
status of other guarantors, if any, of all other circumstances which bear upon
the risk of nonpayment and that it will continue to rely upon sources other than
the Buyer for such information and will not rely upon the Buyer for any such
information.  Absent a written request for such information by such Guarantor to
the Buyer, such Guarantor hereby waives its right, if any, to require the Buyer
to disclose to such Guarantor any information which the Buyer may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor; and

 

(iii)  Each of the Guarantors has independently reviewed the Master Repurchase
Agreement, the Repurchase Documents and related agreements and has made an
independent determination as to the validity and enforceability thereof, and in
executing and delivering this Guaranty to the Buyer, such Guarantor is not in
any manner relying upon the validity, and/or enforceability, and/or attachment,
and/or perfection of any Liens or security interests of any kind or nature
granted by the Seller or any other guarantor to the Buyer, now or at any time
and from time to time in the future.

 

7.  Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guarantor Obligations is rescinded or must otherwise be restored or
returned by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

 

8.  Payments.  Each of the Guarantors hereby agrees that the Guarantor
Obligations will be paid to the Buyer without set-off or counterclaim in U.S.
Dollars.

 

9.  Representations and Warranties.  Each of the Guarantors hereby represents
and warrants that:

 

(a)  it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the power and authority and the
legal right to own and operate its property, except where failure to obtain such
power, authority and legal right shall not have a Material Adverse Effect, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged;

 

(b)  it has the power and authority and the legal right to execute and deliver,
and to perform its obligations under, this Guaranty and has taken all necessary
action to authorize its execution, delivery and performance of this Guaranty;

 

6

--------------------------------------------------------------------------------


 

(c)  this Guaranty has been duly executed and delivered by such Guarantor and
constitutes a legal, valid and binding obligation of such Guarantor enforceable
in accordance with its terms, except as enforceability, may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general,
principles of equity (whether enforcement is sought in proceedings in equity or
at law);

 

(d)  the execution, delivery and performance of this Guaranty will not violate
any provision of the charter, by-laws or other organizational documents of such
Guarantor, or any law, treaty, rule or regulation or determination of an
arbitrator, a court or other governmental authority, applicable to or binding
upon such Guarantor or any of its property or to which the Guarantor or any of
its property is subject (“Requirement of Law”), or any provision of any security
issued by such Guarantor or of any agreement, instrument or other undertaking to
which such Guarantor is a party or by which it or any of its property is bound
(“Contractual Obligation”), and will not result in or require the creation or
imposition of any Lien on any of the properties or revenues of such Guarantor
pursuant to any Requirement of Law or Contractual Obligation of such Guarantor,
except with respect to Liens, the creation of which shall not have a Material
Adverse Effect;

 

(e)  no consent or authorization of, filing with, notice to, or other act by or
in respect of, any Governmental Authority or any other Person (including,
without limitation, any stockholder or creditor of such Guarantor) is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty, except for any failure to obtain such consent,
authorization, filings, notice or any other actions that would not have a
Material Adverse Effect;

 

(f)  Except as previously disclosed to Buyer and as listed on Schedule 2 of the
Master Repurchase Agreement, no material litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of such Guarantor, threatened by or against such Guarantor or against
any of such Guarantor’s properties or revenues (i) with respect to this Guaranty
or any of the transactions contemplated hereby, or (ii) which could reasonably
be expected to have a Material Adverse Effect;

 

(g)  such Guarantor has filed or caused to be filed all tax returns which, to
the knowledge of such Guarantor, are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of such Guarantor’s property and all other taxes, fees or other
charges imposed on it or any of such Guarantor’s property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
applicable reserves have been provided on the books of such Guarantor); no tax
Lien has been filed, and, to the knowledge of such Guarantor, no claim is being
asserted, with respect to any such tax, fee or other charge; and

 

(h)  all financial statements and any tax returns of the Guarantors, copies of
which have been furnished to Buyer, (i) are, as of the dates and for the periods
referred to

 

7

--------------------------------------------------------------------------------


 

therein, complete and correct in all material respects, (ii) present fairly the
financial condition and the results of operations of the Guarantors as of the
dates and for the periods indicated in all material respects and (iii) with
respect to financial statements, have been prepared in accordance with GAAP
consistently applied, except as noted therein; and since the date of the most
recent financial statements furnished to Buyer, there is no Material Adverse
Effect with respect to any Guarantor.

 

Each of the Guarantors agrees that the foregoing representations and warranties
shall be deemed to have been made by such Guarantor on the date of each
Transaction under the Master Repurchase Agreement on and as of such Purchase
Date and at all times any Asset is subject to a Transaction.

 

10.  Covenants.

 

(a)           Each of the Guarantors covenants and agrees that such Guarantor
will not change its legal name or principal place of business without having
provided to the Buyer prior written notice of any such change.

 

(b)           Each of the Guarantors covenants and agrees that it will promptly,
and in any event within five (5) days after service of process on any of the
following, give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened in writing or pending) or other legal or arbitrable proceedings
affecting such Guarantor or affecting any of the Property of any of them before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Repurchase Documents or any action to be taken in
connection with the transactions contemplated thereby, (ii) makes a claim in an
individual or aggregate amount greater than $5,000,000, or (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect.

 

(c)           At all times on and after the initial Transaction, NSRC hereby
covenants and agrees that it shall maintain at least $35,000,000 in unrestricted
cash or cash equivalents in the Liquidity Account, which shall at all times be
subject to the Account Control Agreement.  NRSC shall provide Buyer with prompt
written notice should the balance of the Liquidity Account equal an amount less
than $35,000,000.  Upon the occurrence of an Event of Default or Default, NRSC
hereby acknowledges and agrees that Buyer shall have sole access to and control
over all amounts or other property in the Liquidity Account.

 

11.  [Reserved]

 

12.  Event of Default; Remedies.  If at any time (a) the obligations of any
Guarantor under this Guaranty shall cease to be in effect, or (b) any Guarantor
breaches or violates of any provision set forth in the Guaranty (including,
without limitation, the covenant set forth in Section 10(c)) and the same is not
cured within one (1) Business Day after notice, such event shall constitute a
“Guarantee Default” and an Event of Default under the Master Repurchase
Agreement.

 

8

--------------------------------------------------------------------------------


 

(b)  If an Event of Default under the Master Repurchase Agreement shall have
occurred and be continuing, or in the event of a Guarantee Default, each of the
Guarantors agrees that, as between such Guarantor and Buyer, the Guarantor
Obligations may be declared to be due for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against Seller and that, in the event
of any such declaration (or attempted declaration), such Guarantor Obligations
shall forthwith become due by such Guarantor for purposes of this Guaranty.

 

13.  [Reserved.]

 

14.  Severability.  Any provision of this Guaranty which is, prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

15.  Headings.  The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

16.  No Waiver; Cumulative Remedies.  The Buyer shall not by any act (except by
a written instrument pursuant to paragraph 17 hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or in any breach of any of the terms and
conditions hereof.  No failure to exercise, nor any delay in exercising, on the
part of the Buyer, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Buyer of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Buyer would otherwise have on any future occasion. 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.

 

17.  Waivers and Amendments; Successors and Assigns.  None of the terms or
provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantors and the
Buyer, provided that any provision of this Guaranty may be waived by the Buyer
in a letter or agreement executed by the Buyer and delivered either by facsimile
or electronic transmission from the Buyer.  This Guaranty shall be binding, upon
the heirs, personal representatives, successors and assigns of the Guarantors
and shall inure to the benefit of the Buyer and its respective successors and
assigns.

 

18.  Notices.  Notices to any of the parties hereunder shall be in writing and
sent prepaid by hand delivery, by certified or registered mail, by expedited
commercial or postal delivery service, or by facsimile or email if also sent by
one of the foregoing, addressed as follows:

 

If to NorthStar Realty Finance Corp.:

 

9

--------------------------------------------------------------------------------


 

399 Park Avenue, 18th Floor

New York, NY  10022

Attn:  General Counsel

 

If to NorthStar Realty Finance, L.P.:

 

399 Park Avenue, 18th Floor

New York, NY  10022

Attn:  General Counsel

 

If to NRFC Sub-REIT Corp..:

 

399 Park Avenue, 18th Floor

New York, NY  10022

Attn:  General Counsel

 

If to Wells Fargo Bank, National Association:

 

Wells Fargo Bank, National Association

c/o Wells Fargo Securities LLC

375 Park Ave, 2nd Floor

New York, NY 10152

Attn: Darren Esser; John Rhee; Jin Fu

 

Any of the foregoing communications shall be effective when delivered or upon
the first attempted delivery on a Business Day.

 

19.  Jurisdiction.

 

(a)  THIS GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS GUARANTY, THE RELATIONSHIP OF THE PARTIES,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

(b)  EACH OF THE GUARANTORS AND BUYER HEREBY WAIVES TRIAL BY JURY.  EACH OF THE
GUARANTORS AND BUYER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE
REPURCHASE DOCUMENTS IN ANY ACTION OR PROCEEDING.  EACH OF THE GUARANTORS AND
BUYER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH

 

10

--------------------------------------------------------------------------------


 

RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE REPURCHASE DOCUMENTS.

 

(c)  [Reserved.]

 

20.  Integration.  This Guaranty represents the agreement of the Guarantors with
respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

 

21.  Acknowledgments.  Each of the Guarantors hereby acknowledges that:

 

(a)  Such Guarantor has been advised by counsel in the negotiation, execution
and delivery of this Guaranty; and

 

(b)  the execution of this Guaranty does not create a fiduciary relationship
between such Guarantor and the Buyer, and (i) the relationship between the Buyer
and such Guarantor is solely that of surety and creditor and (ii) no joint
venture exists between the Buyer and such Guarantor or among the Buyer, Seller
and such Guarantor.

 

[Signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

NORTHSTAR REALTY FINANCE CORP.

 

 

 

 

 

/s/ Albert Tylis

 

Name: Albert Tylis

 

Title: Co-President & Chief Operating Officer

 

 

 

 

 

NORTHSTAR REALTY FINANCE, L.P.

 

 

 

 

 

By: NorthStar Realty Finance Corp., its general partner

 

 

 

 

 

/s/ Albert Tylis

 

Name: Albert Tylis

 

Title: Co-President & Chief Operating Officer

 

 

 

 

 

NRFC SUB-REIT CORP.

 

 

 

 

 

/s/ Albert Tylis

 

Name: Albert Tylis

 

Title: Co-President & Chief Operating Officer

 

[Signature page to Guaranty Agreement - NorthStar]

 

--------------------------------------------------------------------------------

 
